UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04625 Midas Magic, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Magic, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011- 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. MIDAS MAGIC, INC. APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 23, 2012Meeting Type: Annual Record Date:DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Timothy D. Cook For For Management Elect Director Millard S. Drexler For For Management Elect Director Al Gore For For Management Elect Director Robert A. Iger For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Compensation Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for theElection of Directors Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: MAY 05, 2012Meeting Type: Annual Record Date:MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Stephen B. Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates, III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against For Shareholder COSTCO WHOLESALE CORPORATION Ticker:COSTSecurity ID:22160K105 Meeting Date: JAN 26, 2012Meeting Type: Annual Record Date:NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James D. Sinegal For For Management Elect Director Jeffrey H. Brotman For For Management Elect Director Richard A. Galanti For For Management Elect Director Daniel J. Evans For For Management Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management GENERAL ELECTRIC COMPANY Ticker:GESecurity ID:369604103 Meeting Date: APR 25, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify NamedExecutive Officers' Compensation For For Management 19 Amend Omnibus Stock Plan For For Management 20 Approve Material Terms of SeniorOfficer Performance Goals For For Management 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: JUN 21, 2012Meeting Type: Annual Record Date:APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director Diane B. Greene For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class ACommon Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination For For Management 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Shareholder 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Against Against Shareholder 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Against For Shareholder JOHNSON & JOHNSON Ticker:JNJSecurity ID:478160104 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against For Shareholder 18 Require Shareholder Vote to Approve Political Contributions Against Against Shareholder 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker:JPMSecurity ID:46625H100 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Shareholder 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against For Shareholder MASTERCARD INCORPORATED Ticker:MASecurity ID:57636Q104 Meeting Date: JUN 05, 2012Meeting Type: Annual Record Date:APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajay Banga For For Management 2 Elect Director David R. Carlucci For For Management 3 Elect Director Steven J. Freiberg For For Management 4 Elect Director Richard Haythornthwaite For For Management 5 Elect Director Marc Olivie For For Management 6 Elect Director Rima Qureshi For For Management 7 Elect Director Mark Schwartz For For Management 8 Elect Director Jackson P. Tai For For Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 10 Amend Non-Employee Director Omnibus Stock Plan For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management THE TRAVELERS COMPANIES, INC. Ticker:TRVSecurity ID:89417E109 Meeting Date: MAY 23, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Beller For For Management 2 Elect Director John H. Dasburg For For Management 3 Elect Director Janet M. Dolan For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Jay S. Fishman For For Management 6 Elect Director Lawrence G. Graev For For Management 7 Elect Director Patricia L. Higgins For For Management 8 Elect Director Thomas R. Hodgson For For Management 9 Elect Director William J. Kane For For Management 10 Elect Director Cleve L. Killingsworth, Jr. For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Laurie J. Thomsen For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Report on Political Contributions Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Magic, Inc. By: /s/ John F. Ramírez John F. Ramírez, Chief Compliance Officer Date: August 27, 2012
